DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the adjacent seat unit" and “the adjacent pair of seat units” in line 2. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 12-15, 21-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlioz (US 20160272323).

Regarding claim 1, Carlioz teaches a passenger seating arrangement in an aircraft cabin, the passenger seating arrangement comprising a first column of seat units (#100A) and second column of seat units (#100B or #100C/#100D), the first and second columns being separated by an aisle (#90), and the columns of seat units and the aisle all extending in a longitudinal direction parallel to the longitudinal axis of the aircraft cabin (Fig. 2), and wherein 
each column comprises a multiplicity of pairs of seat units (#14), the pairs of seat units being arranged consecutively along the longitudinal direction (Fig. 2), 
each seat unit being configurable between a seating configuration and a flat-bed configuration ([0008]), 
wherein each pair of seat units comprises: 
an inwardly facing seat unit angled at an acute angle to the longitudinal axis of the aircraft and facing inwardly towards the aisle (Fig. 2 aisle side seat); 

the inwardly and outwardly facing seat units bordering each other along a shared boundary (Fig. 2, along seat back), 
and wherein 
the first column is positioned adjacent a sidewall of the aircraft cabin (Fig. 2), and 
the second column is positioned adjacent either a second aisle (Fig. 2, #100C/#100D) or the opposing sidewall of the cabin (Fig. 2, #100B).

Regarding claim 2, Carlioz teaches a passenger seating arrangement according to claim 1, wherein the second column (#100B) is positioned adjacent the opposing sidewall of the cabin (Fig. 2).

Regarding claim 3, Carlioz teaches a passenger seating arrangement according to claim 1, wherein the second column (#100C/#100D) is positioned adjacent a second aisle (left #90), and the arrangement further comprises a third column of pairs of seat units between the opposing sidewall and the second aisle (#100B).

Regarding claim 4, Carlioz teaches a passenger seating arrangement according to claim 1, wherein each seat unit comprises a main body (#16) and a foot receiving end (#20), 
the main body comprising moveable seating elements (#40, #42, #44) arranged such that when the seat unit is in the seating configuration the seating elements form a passenger seat but when the seating unit is in the flat-bed configuration, the seating elements form a substantially flat sleeping surface ([0048]; Fig. 1), and 


Regarding claim 5, Carlioz teaches a passenger seating arrangement according to claim 4, wherein the foot receiving end further comprises an ancillary bed surface (#22), the ancillary bed surface being at a height such that it is co-planar with the flat sleeping surface when the seat unit is in the flat-bed configuration ([0049]).  

Regarding claim 6, Carlioz teaches a passenger seating arrangement according to claim 4, wherein the foot receiving end comprises an upper table surface (#28), the table surface being located at a height greater than the height of the flat sleeping surface when the seat unit is in the flat-bed configuration (Fig. 1).

Regarding claim 7, Carlioz teaches a passenger seating arrangement according to claim 6, wherein the upper table surface (#28) is for use by the passenger in the adjacent seat unit in the adjacent pair of seat units ([0046]).

Regarding claim 8, Carlioz teaches a passenger seating arrangement according to claim 6, wherein the foot receiving end comprises a divider (#32) shielding the upper table surface from a passenger of that seat unit (Fig. 1).


each main body module being formed of the main bodies of each of the seat units in a pair of seat units (Fig. 2), and 
each foot module comprising the foot receiving end of an inwardly facing seat unit of one pair of seat units, and the foot receiving end of the outwardly facing seat unit in an adjacent pair of seat units (Fig. 2).

Regarding claim 10, Carlioz teaches a passenger seating arrangement according to claim 9, wherein the main body modules and the foot modules are independent structures and are alternately located along the longitudinal direction of each column (Fig. 2).  

Regarding claim 12, Carlioz teaches a passenger seating arrangement according to claim 9, wherein each foot module comprises an inter-pair privacy screen (#32) extending between the two foot receiving ends (Fig. 1).

Regarding claim 13, Carlioz teaches a passenger seating arrangement according to claim 12, wherein the inter-pair privacy screen (#32) is non-parallel to the shared boundary (seat back Fig. 2) between the seat units (Fig. 2).

Regarding claim 14, Carlioz teaches a passenger seating arrangement according to claim 4, wherein each seat unit comprises a central axis (parallel line to #26 going through middle of seat back 

Regarding claim 15, Carlioz teaches a passenger seating arrangement according to claim 14, wherein the offset is in a direction away from the adjacent seat unit in the adjacent pair of seat units, such that it facilitates access to that adjacent seat unit in the adjacent pair (Fig. 14; [0070])

Regarding claim 21, Carlioz teaches a passenger seating arrangement according to claim 1, wherein the pairs of seat units in the first column (#100A) are orientated in a mirror image, across the longitudinal axis of the aisle, of the pairs of seat units in the second column (Fig. 2; #100B).

Regarding claim 22, Carlioz teaches a passenger seating arrangement according to claim 1, wherein the pairs of seat units in the first column (#100A) are orientated in the same direction as the pairs of seat units in the second column (Fig. 2; #100D).

Regarding claim 23, Carlioz teaches a passenger seating arrangement according to claim 1, wherein the pairs of seat units in the first column (#100A) are offset, in a longitudinal direction, from the pairs of seat units in the second column (Fig. 5).

Regarding claim 25, Carlioz teaches a passenger seating arrangement (#12) in a cabin (#10) of a twin-aisle aircraft, the passenger seating arrangement comprising: 
a first column of seat units (#100A) located adjacent a sidewall of the aircraft cabin on one side and adjacent a first aisle (#90) on the other side; 

a third column of seat units (#100B) located adjacent the opposing sidewall of the aircraft cabin on one side and adjacent the second aisle on the other side (Fig. 2); 
the columns of seat units and the aisles all extending in a longitudinal direction parallel to the longitudinal axis of the aircraft cabin (Fig. 2), and wherein 
each column comprises a multiplicity of pairs of seat units located along the length of each column (Fig. 2), 
each seat unit being configurable between a seating configuration and a flat-bed configuration ([0008]), 
wherein each pair of seat units comprises substantially identical, but oppositely oriented seat units, such that one seat unit is inwardly facing, angled at an acute angle to the longitudinal direction and the other seat unit is outwardly facing angled at the acute angle to the longitudinal direction but in the opposite direction (Fig. 2).

Regarding claim 26, Carlioz teaches a passenger seating arrangement (#12) for use in claim 1, the seating arrangement comprising a first column of seat units (#100A) and second column of seat units (#100B or #100C/#100D), the first and second columns being separated by an aisle width (#90), and the columns of seat units and the aisle all extending in a longitudinal direction (Fig. 2), and wherein 
each column comprises a multiplicity of pairs of seat units, the pairs of seat units being arranged consecutively along the longitudinal direction (Fig. 2), 
each seat unit being configurable between a seating configuration and a flat-bed configuration ([0008]), 

an inwardly facing seat unit angled at an acute angle to the longitudinal axis of the aircraft and facing inwardly towards the aisle (Fig. 2); 
an outwardly facing seat unit angled at the acute angle to the longitudinal axis of the aircraft but facing outwardly away from the aisle (Fig. 2); 
the inwardly and outwardly facing seat units bordering each other along a shared boundary (along seat back Fig. 2)
and wherein 
the first column (#100A) is for positioning adjacent a sidewall of the aircraft cabin (Fig. 2), and 
the second column is for positioning adjacent either a second aisle (#100C/#100D) or the opposing sidewall of the cabin (#100B).

Regarding claim 27, Carlioz teaches a pair of seat units (#14) for use as one of the pairs of seat units in the seating arrangement of claim 1, the pair of seat units being suitable for arranging adjacent to one another along a longitudinal direction (Fig. 2), and wherein: 
each seat unit is configurable between a seating configuration and a flat-bed configuration ([0008]), 
and the pair of seat units (#14) comprises: 
an inwardly facing seat unit angled at an acute angle to the longitudinal axis of the aircraft and facing inwardly towards an aisle (Fig. 2); 
an outwardly facing seat unit angled at the acute angle to the longitudinal axis of the aircraft but facing outwardly away from the aisle (Fig. 2); 
the inwardly and outwardly facing seat units bordering each other along a shared boundary (along seat back Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Carlioz (US 20160272323).

Regarding claim 24, Carlioz teaches a passenger seating arrangement in a cabin of an aircraft, the passenger seating arrangement comprising: 
a first column of seat units (#100A) located adjacent a sidewall of the aircraft cabin on one side and adjacent the aisle on the other side (Fig. 2) and 
a second column of seat units (#100B) located adjacent the opposing sidewall of the aircraft cabin on one side and adjacent the aisle on the other side (Fig. 2), 
the columns of seat units and the aisle all extending in a longitudinal direction parallel to the longitudinal axis of the aircraft cabin (Fig. 2), and wherein 
each column comprises a multiplicity of pairs of seat units (#14) located along the length of each column (Fig. 2), 
each seat unit being configurable between a seating configuration and a flat-bed configuration ([0008]), 
wherein each pair of seat units comprises substantially identical, but oppositely oriented seat units, such that one seat unit is inwardly facing, angled at an acute angle to the longitudinal direction 
Carlioz does not directly teach the aircraft as a single aisle aircraft, however, Carlioz does state that fewer or greater columns of seats could be used ([0072]), and therefore, a single-aisle aircraft could be one embodiment of the invention of Carlioz. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Carlioz to include only one aisle. Doing so would allow the aircraft to achieve the desired passenger capacity (Cariloz, [0072]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carlioz (US 20160272323).

Regarding claim 11, Carlioz teaches a passenger seating arrangement according to claim 9. Carlioz does not explicitly teach the g-level certifications for the foot modules or main body modules. 
One of ordinary skill recognizes that higher inertial forces would require a structure rated to withstand those higher inertial forces and that the main body modules and foot modules are designed to have a g-level certification, as indicated by regulations to withstand inertial forces (see federal regulation 14 CFR § 25.561). One of ordinary skill also recognizes that the foot supporting structure of a seat unit would experiences less of the inertial forces from a passenger than the main occupant support structure because most of the passenger’s mass is concentrated in the seat. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Carlioz to account for the difference in inertial forces on the foot module and the main body module by designing the main body module to withstand higher inertial forces. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz (US 20160272323) as applied to claims 1 and 4 above, and further in view of Ersan (US 8348195).

Regarding claim 16, Carlioz teaches a passenger seating arrangement according to claim 4, wherein each main body comprises a shroud (#46) located behind the seat back (#40) and extending to a first height from the aisle floor (Fig. 1), and the end wall (#30) of the foot receiving end extends to a second, lower height from the aisle floor (Fig. 1). 
Carlioz does not teach the minimum distance between shrouds of outwardly facing seats being greater than the minimum lateral distance between end walls of the inwardly facing seat unit. Ersan teaches wherein the minimum lateral distance across the aisle (#34) between shrouds (#30) of the outwardly facing seat units (#11) in each column, is greater than the minimum lateral distance across the aisle between the end walls (#25) of the inwardly facing seat unit (#16) in each column (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Carlioz with the seat orientation of Ersan. Doing so would allow seats to face their associated footrest increasing passenger comfort.

Regarding claim 17, Carlioz teaches a passenger seating arrangement according to claim 1. Carlioz is silent to the exact angle of the seat unit. Ersan teaches wherein the acute angle is at least 30 degrees or more (column 4, lines 16-17). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Carlioz with the angle of Ersan. Doing so would maximize the number of seats in a column without requiring increasing the width of the aircraft. 

Regarding claims 18-20, Carlioz teaches a passenger seating arrangement according to claim 17. Carlioz does not appear to teach the exact orientation angle. Ersan teaches wherein the acute angle of In re Aller, 105 USPQ 233. Doing so would maximize the number of seats in a column without requiring increasing the width of the aircraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dryburgh (US 20190276151), Williams (US 20200062403), and White (US 20200216177) show seating arrangements where pairs of seats share a foot rest module which the foot storage of one seating unit is partially enclosed and the top portion serves as a table.
Henshaw (US 20120298798) shows a seat which is designed to withstand the 16g test required for aircraft seat certification. 
Cooke (US 9802705) shows seats alternating directions with respect to the flight direction which are arranged with a shared boundary between seats in a seat pair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647